DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 27, in the paper of 2/1/2021, is acknowledged.  Claims 6-13, 15-17, 27, 57-61 are still at issue and are present for examination.   Applicants' arguments filed on 2/1/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
It is noted that applicant’s amendment of claim 16 is not as per 37 CFR 1.121.  Specifically applicants have deleted the words “wherein the” in claim 16 without showing proper markings.  Applicants are asked to pay special attention to all amendments of the claims in the future so as not to confuse prosecution.
Election/Restriction
Applicant’s election without traverse of Group III, drawn to methods for producing polynucleotidylated ribonucleic acid (poly(N)RNA) molecules, claims 2-27 and 57, in the paper of 2/18/2019 is acknowledged.   Applicant’s election without traverse of the species: Species Group 1: 1) poly(A) polymerase; Species Group 2:  thiol-activated solid support; Species Group 3:  sepharose; Species Group 4:  thiol reactive group; Species Group 5: thiol-propyl sepharose; Species Group 6:  SEQ ID NO: 113;  Species Group 7: SEQ ID NO: 168 and Species Group 8: SEQ ID NO: 189, in the paper of 2/18/2019 is acknowledged.  
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 depends from rejected claim 27.
Claim 16 recites “claim 27, linker element is a linker..”. This should be “claim 27, wherein the linker element is a linker..”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13, 15, 27, 57-61, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani and Ishizaka (US 2014/0370496), Grazu et al. (Biotechnology and Bioengineering, Vol 90, No. 5, pp 597-605, June 2005), Stetler et al. (Proc. Natl. Acad. Sci. USA, Vol 78, NO. 12, pp 7732-7736, Dec 1981), Mohanty and Kushner, (Molecular Microbiology Vol 34, NO 5, pp 1094-1108, 1999), Kosteroglou (US 8,574,840), Gershon and Khilko (Journal of Immunological Methods, Vol. 13, pp 65-76, 1995), Balboa and Bohn (Structure, Vol 15 No. 9, pp 1117-1131, 2007) and Hwang and Kim (U.S. Patent No. 7,238,505).
This rejection was stated in the previous office action as it applied to previous claims 6-13, 15, 27, 57-61.  In response applicants have amended the claims and 
Mizutani and Ishizaka (US 2014/0370496) teach HIV detection kits and methods of HIV detection using said kit.  Mizutani and Ishizaka teach a HIV detection kit comprising a polyA polymerase, an oligonucleotide, a primer set and a probe (see claims and supporting text).  Mizutani and Ishizaka teach a method of HIV detection comprising producing polyadenylated ribonucleic acid molecules comprising contacting an HIV RNA with a poly(A) polymerase as a means of detecting short RNAs produced by HIV infected cells.
Grazu et al. (Biotechnology and Bioengineering, Vol 90, No. 5, pp 597-605, June 2005) teach the stabilization of enzymes by multipoint immobilization of thiolated proteins on epoxy-thiol supports.  Grazu et al. teach the controlled and partial modification of epoxy groups of Eupergit C and EP-Sepabeads with sodium sulfice and the specific immobilization of enzymes through their thiol groups via thiol-disulfide interchange and enzyme stabilization via multipoint covalent attachment.  Grazu et al. teach such methods of enzyme stabilization using a number of different enzymes, such as E. coli Penicillin acylase and R. miehei lipase as models.  Grazu et al. teach methods to add exposed cysteine residues to the enzymes via chemical modification as a point of attachment of the enzymes to the thiol activated EP-Sepabeads.  Grazu et al. teach that the multipoint enzyme-support attachments promoted an increase in the stability of the immobilized enzymes of 12-15 fold.
Stetler et al. (Proc. Natl. Acad. Sci. USA, Vol 78, NO. 12, pp 7732-7736, Dec 1981) teach the isolation of poly(A) polymerase from rat hepatoma using DEAE-
Mohanty and Kushner, (Molecular Microbiology Vol 34, NO 5, pp 1094-1108, 1999) teach the isolation, characterization and analysis of the function of E. coli poly(A) polymerase I in RNA metabolism.  Mohanty and Kushner teach the expression of E. coli pcnB under control of a lacZ promoter.  Mohanty and Kushner further teach that poly(A) tail length in wildtype E. coli is relatively short (10-40 nucleotides) compared with 70-90 nucleotides in yeast and over 200 nucleotides in vertebrates.
Balboa and Bohn teach the mechanism of action of poly(A) polymerase and the structure of the enzyme-MgATP-RNA ternary complex and its kinetic analysis.  Balboa and Bohn teach that at the atomic level the binding of both poly(A) and the correct nucleotide, MgATP induces a conformational change resulting in formation of a stable closed enzymatic state.
Hwang and Kim (US Patent No. 7,238,505) teach a DNA polymerase immobilized by covalent binding to a solid support.  Hwang and Kim teach methods of making said immobilized DNA polymerase in which the active site is masked thus resulting in an immobilized DNA polymerase which has activity of at least 10% and methods of using said immobilized DNA polymerase in polymerase chain reactions (PCR).
One of skill in the art before the effective filing date of the invention would have been motivated to use the enzyme stabilization methods taught by Grazu et al. to stabilize through immobilization, the poly(A) polymerase in the methods taught by Mizutani and Ishizaka.  One of skill in the art would have been motivated to attach a E. coli poly(A) polymerase taught by Mohanty and Kushner in the methods taught by Mizutani and Ishizaka.  Thus one of skill in the art before the effective filing of the invention would have been motivated to practice a method of producing a polyadenylated RNA comprising contacting an RNA with a poly(A) polymerase immobilized onto a solid support.  One of skill in the art would have been motivated to perform the above methods to generate a homogenous population of poly (A)RNAs of a certain length for use in the potential target organism, such as a vertebrate of 200 nucleotides.  The expectation of success is high based upon the high level of sill in the art with regard to recombinant protein modification, expression and purification as illustrated by Grazu et al., Stetler et al. and who teach method of producing and isolating modified poly(A) polymerase from various organisms and Kosteroglou (US 8,574,840), Gershon and Khilko and Hwang and Kim who teach the immobilization of polymerase enzymes while maintaining enzyme activity.
Applicants Response:
Applicants traverse the rejection noting that applicants have incorporated additional functional features into claim 27 such that "at least 80% of the produced poly(A)RNA has a poly(A) length of at least 100 nucleotides".  Applicants submit that the  high degree of homogeneity as demonstrated in the instant application. Applicants submit that for example, see the studies detailed in Example 4 and FIG. 11 of the application, which demonstrated efficient and long length production of RNA with long poly(A) sequences as claimed. Applicants submit that absent such studies demonstrating the high poly(A) polymerase activity could be achieved a skilled worker would not have had any reasonable expectation of success in practicing the methods as claimed. 
Applicants submit that in the interest of providing a complete response, Applicants also reiterate the arguments previously of record in the case and Applicants summarize their interpretation of the teachings of each of the references 
Applicants submit that none of the references either alone or in combination provide any guidance that would lead a skilled worker to reasonable expectation of success in practicing the methods as claimed.  Applicants submit that in particular, there would certainly have been no reasonable expectation of success in practicing a method that would be able to produce homogenous populations of RNAs with long, e.g., 100 nucleotide poly(A) sequences.  Applicants submit that 

Applicants submit that Grazu concerns immobilization of a lipase and an acylase, which are neither structurally nor regarding their biological activity comparable to the claimed immobilized poly(A){00873341} 6 polymerases. Applicants submit that it would have been completely unpredictable whether a poly(A) polymerase would be able to perform its catalytic function following immobilization, especially following multipoint immobilization as taught by Grazu.  Applicants submit that is highlighted by the fact that the domains of poly(A) polymerases are known to undergo significant rapid movement around hinge regions during the catalytic cycle, producing open and closed conformations, as taught by Balbo & Bohm (Structure, 15:1117-1131, 2007; provided in a supplement IDS filed previously). Balbo & Bohm also states that "[e]fficient polyadenylation is governed, in large part, by the thermodynamics of substrate/product binding and domain movement." Applicants submit that Based on this, the effectiveness of a covalently immobilized poly(A) polymerase could not have been predicted in view of the Grazu reference, and there would have been no reasonable expectation of success in using an immobilized poly(A) polymerase. Applicants submit that The additional of the Hwang reference regarding DNA polymerase does not address the defect in the rejection, as such thermal stable DNA polymerase enzymes have completely different properties as compared to Poly(A) polymerase enzymes.  Applicants submit that A person of skill in the art would not glean useful guidance from the Hwang reference regarding claimed methods. 
Applicants submit that Without the results presented in the present specification, a skilled artisan could not possibly have predicted whether the claimed invention would 
Applicants submit that that these questions are highly unpredictable, and at least some degree of predictability at the time the invention was made is required to support a reasonable expectation of success. MPEP § 2143.02 (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007)). It is well known that the biologic arts are considered "unpredictable" by not only those in the field, but by the USPTO. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
With regard to applicants submission that the method is now defined as a method that produces RNAs with long and homogenous poly(A) sequences and there would have been no expectation of success in attempting to practice the methods as claimed based on the various disclosures of the numerous cited references, this is not found persuasive for the same reasons made of record previously.
As previously stated, with regard to applicants continued submission that based on this, the effectiveness of a covalently immobilized poly(A) polymerase could not have been predicted in view of the Grazu reference, and there would have been no reasonable expectation of success in using an immobilized poly(A) polymerase, while 
This expectation of success is further supported by Kosteroglou (US 8,574,840) who teach methods of determining the sequence of a target nucleic acid molecule comprising contacting a nucleic acid molecule with a RNA polymerase immobilized on a solid substrate.  Further, the expectation of success is supported by Gershon and Khilko (Journal of Immunological Methods, Vol. 13, pp 65-76, 1995) in which the authors successfully covalently immobilized a vaccinia virus poly(A) polymerase on a surface and were able to maintain interaction of accessory proteins normally associated with the poly(A) polymerase.  Clearly these support that a covalently immobilized poly(A) polymerases retains biological activity. 
With regard to applicants submission that there would have been no expectation of success for a method that produces RNAs with long and homogenous poly(A) sequences, the New England Biolabs catalog (https://www.neb.com/protocols/2014/08/13 Poly(A) Tailing of RNA using E. coli Poly(A) Polymerase (NEB# M0276) teaches that in a poly (A) tailing reaction, the length of the tail depends on the molar concentration of the RNA 3'OH ends, reaction time, amount of enzyme and ATP concentration. Tail length can be modified by changing one or more of these factors.  As a general guideline, incubation of 5 units of the enzyme with 1-10 μg RNA in a 20 μl reaction at 37°C for 30 minutes (with 1X Reaction buffer and 1mM ATP) will result in a tail length of greater than 100 bases.  Thus based upon the previous 
With regard to applicants repeated submission none of the references either alone or in combination provide any guidance that would lead a skilled worker to reasonable expectation of success in practicing the methods as claimed, as stated previously and repeated above, one of skill in the art before the effective filing date of the invention would have been motivated to use the enzyme stabilization methods taught by Grazu et al. to stabilize through immobilization, the poly(A) polymerase in the methods taught by Mizutani and Ishizaka.  One of skill in the art would have been motivated to attach a cysteine residue to either end of the poly(A) polymerase molecule so that these could be used to attach the poly(A) polymerase to the solid surface as taught by Grazu et al..  Each of these cysteine’s attached to either terminus of the poly(A) polymerase would be attached via a polypeptide linker element (i.e. an atom or bond) and would allow conformational changes of the poly(A) polymerase as taught by Balboa and Bohn.  One of skill in the art before the effective filing date of the invention would have further been motivated to use the bacterial E. coli poly(A) polymerase taught by Mohanty and Kushner in the methods taught by Mizutani and Ishizaka.  Thus one of skill in the art before the effective filing of the invention would have been motivated to practice a method of producing a polyadenylated RNA comprising contacting an RNA with a poly(A) polymerase immobilized onto a solid support.  The expectation of success is high based upon the high level of sill in the art with regard to recombinant protein modification, expression and purification as illustrated by Grazu et 
Applicants additional arguments based upon a lack of expectation of success based  upon teachings of Grazu and Balbo & Bohm are not found persuasive based upon arguments previously made of record.
Thus, claims 6-13, 15, 27, 57-61, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani and Ishizaka (US 2014/0370496), Grazu et al. (Biotechnology and Bioengineering, Vol 90, No. 5, pp 597-605, June 2005), Stetler et al. (Proc. Natl. Acad. Sci. USA, Vol 78, NO. 12, pp 7732-7736, Dec 1981), Mohanty and Kushner, (Molecular Microbiology Vol 34, NO 5, pp 1094-1108, 1999), Kosteroglou (US .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani and Ishizaka (US 2014/0370496), Grazu et al. (Biotechnology and Bioengineering, Vol 90, No. 5, pp 597-605, June 2005), Stetler et al. (Proc. Natl. Acad. Sci. USA, Vol 78, NO. 12, pp 7732-7736, Dec 1981), Mohanty and Kushner, (Molecular Microbiology Vol 34, NO 5, pp 1094-1108, 1999), Kosteroglou (US 8,574,840), Gershon and Khilko (Journal of Immunological Methods, Vol. 13, pp 65-76, 1995), Balboa and Bohn (Structure, Vol 15 No. 9, pp 1117-1131, 2007) and Hwang and Kim (U.S. Patent No. 7,238,505) as applied to claims 6-13, 15, 27, 57-61 above, and further in view of Kashlev et al. (Gene, Vol 103, pp 9-14, 1993).
This rejection was stated in the previous office action as it applied to previous claims 17.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  
Kashlev et al. teach the histidine tagging of a RNA polymerase from E. coli and the isolation of the histidine tagged protein.  Kashlev et al. teach that the His tagged RNA polymerase performs all in vivo functions and behaves qualitatively normally in vitro.  Kashlev et al. teaches that the His6 tag permits rapid purification of the enzyme directly from crude cell extracts or from an in vitro reconstitution reaction by adsorption to a Ni2+ chelating agarose.
E. coli poly(A) polymerase taught by Mohanty and Kushner in the methods taught by Mizutani and Ishizaka.  Thus one of skill in the art before the effective filing of the invention would have been motivated to practice a method of producing a polyadenylated RNA comprising contacting an RNA with a poly(A) polymerase immobilized onto a solid support.  The expectation of success is high based upon the high level of sill in the art with regard to recombinant protein modification, expression and purification as illustrated by Grazu et al. and Stetler et al. who teach method of producing and isolating modified poly(A) polymerase from various organisms.
Applicants Response:
Applicants traverse this rejection as the above rejection.  Applicants amendment of the claims and applicants complete traversal is acknowledged and is not found persuasive for the reasons previously made of record and for those reasons stated above. 
Claim 17 remains rejected under 35 U.S.C. 103 as being unpatentable over Mizutani and Ishizaka (US 2014/0370496), Grazu et al. (Biotechnology and Bioengineering, Vol 90, No. 5, pp 597-605, June 2005), Stetler et al. (Proc. Natl. Acad. Sci. USA, Vol 78, NO. 12, pp 7732-7736, Dec 1981), Mohanty and Kushner, (Molecular . as applied to claims 6-13, 15, 27, 57-61 above, and further in view of Kashlev et al. (Gene, Vol 103, pp 9-14, 1993).

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




rgh
7/27/2020

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652